DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,741,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,741,985 is not disclosed a first connector, a second connector, a third connector and a fourth connector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 10,741,985 to have a first connector, a second connector, a third connector and a fourth connector for better connection.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (7,104,832) in view of Shapson (6,969,278).
Regarding claim 10, Campbell et al., figures 6-10 show an apparatus comprising:
a portal (100a, figure 10) having a top surface (172, figure 7), a bottom surface, and a side surface (172, figure 8) extending from the top surface to the bottom surface, the portal including a port (114, figure 7) extending from the side surface (figure 8); and
an expansion module (100b, figure 10) configured to be removably coupled with the portal,
wherein a first connector (154a, figures 8 and 10) is configured to extend from the top surface of the portal, and a second connector (152b, figures 7 and 10) is configured to extend from the expansion module, and
wherein the second connector is configured to engage the first connector in order to mechanically couple the expansion module with the portal, and the first connector is configured to prevent the second connector from being removed from the first connector in a direction perpendicular to the top surface of the portal (figures 9 and 10).

	Shapson, figure 5 shows a module passive Radio Frequency (RF) apparatus comprising a passive RF portal (2) including a plurality of ports (10 and 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Campbell et al. to have a module passive Radio Frequency (RF) apparatus comprising a passive RF portal including a plurality of ports, as taught by Shapson for direct connection to the female port of a video amplifier (Shapson’s abstract).
 	Regarding claim 21, the combination of Campbell et al. and Shapson disclose the passive RF expansion module has a top surface, a bottom surface, and a side surface extending from the top surface to the bottom surface, the passive RF expansion module including a plurality of passive RF ports extending from the side surface of the passive RF expansion module.
 	Regarding claim 22, the combination of Campbell et al. and Shapson disclose the plurality of RF ports extending from the side surface of the passive RF expansion module are configured to extend parallel to the RF ports extending from the side surface of the passive RF portal when the passive RF expansion module is mechanically coupled with the passive RF portal.



Allowable Subject Matter
6.	Claims 1-9 are allowed.
7.	Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/02/21.